Citation Nr: 0929689	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-30 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of cold injury to the right lower extremity.  

2.  Entitlement to service connection for the claimed 
residuals of cold injury to the left lower extremity.  

3.  Entitlement to service connection for the claimed 
residuals of cold injury to the right upper extremity.

4.  Entitlement to service connection for the claimed 
residuals of cold injury to the left upper extremity.  




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active service from January 1976 to May 1976 
and September 1978 to January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the RO.  

The Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of the proceedings is of record.  

In November 2008, the Board remanded the issues for further 
evidentiary development.  



FINDINGS OF FACT

1.  The currently demonstrated cold sensitivity, 
onychomycosis of the toenails, and hyperhidrosis of the right 
and left lower extremities/feet are shown as likely as not to 
be the residuals of a cold injury suffered by the Veteran 
while serving on active duty.  

2.  The currently demonstrated cold sensitivity of the right 
and left upper extremities/hands are shown as likely as not 
to be the residuals of a cold suffered by the Veteran while 
serving on active duty.  

3.  The Veteran does not have cold injury induced peripheral 
neuropathy of the upper or lower extremities.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by the residual of a cold exposure to 
include cold sensitivity, onychomycosis of the toenails, and 
hyperhidrosis of the right lower extremity/foot is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by the residual of cold exposure to 
include cold sensitivity, onychomycosis of the toenails, and 
hyperhidrosis of the left lower extremity/foot is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

3.  By extending the benefit f the doubt to the Veteran, his 
disability manifested by the residuals of cold exposure to 
include cold sensitivity of the right upper extremity/hand is 
due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

4.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by the residuals of cold exposure to 
include cold sensitivity of the left upper extremity/hand is 
due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

In light of the favorable decision, which is explained below, 
the Board finds that it is not necessary to discuss whether 
the notice and duty to assist provisions of VCAA have been 
met.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The service treatment records do not denote any treatment for 
a cold injury.  However, the Veteran has provided credible 
testimony regarding an incident in which his truck broke down 
during a snowstorm in Germany just prior to his discharge 
when he was stranded for a period of more than 14 hours until 
another convoy came by and rescued them.  He experienced 
extreme cold to his hands and feet.  

In August 2006, the Veteran underwent nerve conduction 
studies that showed peroneal neuropathy at the fibular head.  
In a September 2006 follow-up treatment note, it was reported 
that the results did not support a finding of generalized 
neuropathy as a result of cold injury to the feet.  

In a December 2007 statement, a VA physician, noting that she 
had minimal knowledge and experience with cold injuries, 
stated that the Veteran's symptoms of numbness and tingling 
in his hands and feet were at least as likely not related to 
the cold injury he sustained in service.  

Upon VA examination in April 2009, the Veteran was diagnosed 
with cold sensitivity, onychomycosis of the toenails, 
hyperhidrosis of the feet, pes planus, hallux valgus, and 
bilateral hammer toes.  The examiner concluded that it was as 
likely as not that the Veteran's cold sensitivity in the 
upper and lower extremities, the onychomycosis of the 
toenails, and hyperhidrosis of the feet were related to the 
in-service cold exposure.  There was no demonstrable 
Reynaud's phenomenon.  He also noted that there was no 
evidence of cold-injury induced peripheral neuropathy.  

Based on the evidence of record, and resolving all reasonable 
doubt in the Veteran's favor, service connection for cold 
sensitivity with onychomycosis of the toenails, and 
hyperhidrosis of the right and left lower extremities/feet 
and cold sensitivity of the right and left upper 
extremities/hands are due to the cold injury sustained in 
service.  


ORDER

Service connection for cold sensitivity, onychomycosis of the 
toenails, and hyperhidrosis of the right lower 
extremity/foot, as residuals of cold injury, is granted.  

Service connection for cold sensitivity, onychomycosis of the 
toenails, and hyperhidrosis of the left lower extremity/foot, 
as residuals of cold injury, is granted.  

Service connection for cold sensitivity of the right upper 
extremity/hand, as a residual of cold injury, is granted.  

Service connection for cold sensitivity of the left upper 
extremity/hand, as a residual of cold injury, is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


